Exhibit 14 [Logo of ChesapeakeUtilities Corporation] BUSINESS CODE OF ETHICS AND CONDUCT Adopted December 11, 2008 Chesapeake Utilities Corporation (“Chesapeake”) is committed to conducting its business in compliance with all applicable laws, rules and regulations and in accordance with the highest ethical standards. In furtherance of this commitment, the Board of Directors of Chesapeake has adopted this Business Code of Ethics and Conduct (the “Code of Ethics”) setting forth the principles that govern the conduct of all employees, officers and directors of Chesapeake and its subsidiaries (collectively, the “Company”). As used herein, Company official shall mean any officer of the Company.Some provisions of this Code of Ethics also extend to the family members of employees, officers, directors, or nominees for director.For this purpose, the term “family member” shall mean any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, daughter-in-law, son-in-law, brother-in-law, or sister-in-law, and any person (other than a tenant or employee) sharing the household of any director, nominee for director, or officer of the Company. These associations include adoptive relationships. I. Compliance with Laws, Rules, Regulations, Policies and Procedures Each employee, officer and director is expected to understand and comply with both the letter and intent of all governmental laws, rules and regulations and with all Company policies and procedures that apply to matters for which he or she is responsible.All employees and officers are expected to participate in compliance training and information sessions when offered by the Company.
